Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 are presented for examination.
The rejection under 103 has been withdrawn since applicant arguments are persuasive.
Allowable Subject Matter
2. 	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the claims 1-20, resides, at least in part, in that closest prior art of Nickerson (US 2008/0027587) discloses in Fig. 2-5,10-11 the control panel 30 detached from the base unit 50; and includes a user interface 21 to enter and maintain an irrigation schedule and to display controller status and other functions; Par. [0163],[0111], controller includes the base unit 40 with a removable and programmable control panel 30 and a bus for communicating with a plurality of removable modules capable of performing a variety of functions and expanding the capacity of the irrigation controller beyond the physical limitations of its house, see abstract; however, the prior art does not disclose or suggest, alone or in combination, as updating the room control function, at the base component, for the interchangeable component and updating, at the base component, the at least one room control function of the base component to include the room control function of the interchangeable face component in claim 1; the face component is selected from one of a first face component including a first user interface and/or a first room control function and a second face component that is interchangeable with the first face component, the second face component including a second user interface and/or a second room control function that is different from the first user interface and/or the first room control function, respectively in claim 7;  andthe face plate is selected 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119